Citation Nr: 0739793	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from October 1950 to 
July 1952.  Service personnel records in the veteran's claims 
file verify his status as a combat veteran, specifically his 
receipt of the Purple Heart and the Combat Infantryman Badge.  
See 38 U.S.C.A. § 1154(b) (West 2002).  He died in March 
2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and October 2004 rating decisions by 
the Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the veteran's cause of death. 

By correspondence dated in December 2007, the Board notified 
the appellant and her representative that the motion to 
advance the case on the docket had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for the cause of the veteran's death is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

Information concerning the VCAA was provided to the appellant 
by correspondence dated in August 2004.  This letter notified 
the appellant of VA's responsibilities in obtaining 
information to assist her in completing the claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and requested that the appellant 
send in any evidence in her possession that would support her 
claim.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The appellant contends that the veteran's service-connected 
right and left foot cold injury residuals were a contributory 
cause of his death.  

In a January 2002 rating decision, the RO granted service 
connection for right foot and left foot residuals of cold 
injuries.  In an August 2003 treatment note, the examiner 
indicated that the veteran had a left below-the-knee 
amputation in July 2002 for arterial insufficiency post 
aortic aneurysm repair and was later fit for a prosthesis.  
Other records associated with the claims folder indicate that 
the veteran was diagnosed with prostate cancer in 1998.  

Private treatment records dated from July 1996 to February 
2004 from the veteran's treating physician, Dr. B, were 
associated with the record.  A December 2003 treatment note 
listed a detailed history of the veteran's diagnoses which 
included peripheral vascular disease, unspecific (August 
1999); unruptured aortic aneurysm (June 2002); below knee 
amputation without difficulty (January 2003); ulcer of the 
lower limbs (February 2003); and elevated liver enzymes 
(December 2003).  A June 2003 treatment note indicated that 
the veteran's below knee amputation was secondary to arterial 
bypass surgery.  A February 2004 discharge summary from 
Potomac Valley Hospital was included in the private treatment 
records.  It noted transfer diagnoses of severe anemia with 
GI bleed, severe dehydration, cirrhosis, and hemoperitoneum.  
An additional February 2004 discharge summary from Winchester 
Medical Center indicated that the veteran was transferred 
home for hospice care and reflected final diagnoses including 
hepatocellular carcinoma, malignant ascites, colitis, 
aspiration pneumonia, urinary tract infection, and dysarthia.

The immediate cause of the veteran's death in March 2004 was 
identified on the death certificate as hepatocellular 
carcinoma.  The Board notes that the veteran's private 
treating physician, Dr. B, executed his death certificate in 
March 2004.

At the time of the veteran's death, service connection had 
been established for cold injury residuals of the left foot 
(rated as 30 percent), cold injury residuals of the right 
foot (rated as 30 percent), post-traumatic stress disorder 
(rated as 30 percent), and residuals of multiple shrapnel 
fragment wound scars (rated as 10 percent).

In a July 2004 statement and nearly identical December 2004 
statement, the veteran's private physician, Dr. B, indicated 
that the veteran was his patient from 1996 until his death in 
2004.  The physician clearly indicated that the veteran 
ultimately died secondary to hepatocellular carcinoma.  
However, he indicated that the veteran was most often plagued 
by chronic leg problems that went back to his days in Korea 
and extensive lower extremity problems related to frost bite 
he had while in the service.  It was further noted that later 
in life the veteran required surgery to revasculize his legs 
which was performed at the same time as an abdominal aortic 
aneurysm repair.  The physician noted that the veteran had 
complications during the repair and ended up with amputation 
of his leg.  Finally, the physician opined that the veteran's 
vascular problems in his lower extremities were directly 
related back to the problems he had with frost bite while in 
service and this contributed to his death.  

In an April 2005 VA medical opinion, a VA physician reviewed 
the veteran's claims file.  However, he opined only that it 
is less likely as not that the veteran's hepatocellular 
carcinoma is caused by, or as a result of cold injury 
residuals.  He also indicated that there was no medical 
evidence that hepatocellular carcinoma can be related to cold 
injury.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In light of the 
cumulative record, the Board has determined that an 
additional medical opinion is needed to determine whether the 
veteran's service-connected cold injury residuals were a 
contributory cause of his death.  Thus, additional 
development is warranted with respect to appellant's claim 
for service connection for the veteran's cause of death.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Thereafter, the veteran's claims file 
should be reviewed by a VA physician, 
preferably an oncologist, for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the veteran's 
service-connected cold injury residuals 
contributed substantially or materially 
to death or were of such a nature as to 
aggravate the hepatocellular  cancer that 
directly caused his death.  The claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  The complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The physician should also 
comment on the July and December 2004 
statements of the veteran's private 
physician that are included in the 
record.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


